DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 36, the prior art of record does not disclose nor suggest it be an obvious modification and at least one mixer and detector circuit, wherein both ends of said at least one mixer and detector circuit are electrically connected to said oscillation circuit unit and said feeding point of each of said at least two radiation sources respectively, wherein one end of each of said at least one mixer and detector circuit is electrically connected to said feed point of one of said at least two radiation sources, and the other end of each of said at least one mixer and detector circuit is electrically connected to said oscillation circuit unit; Referring to Claim 37, the prior art of record does not disclose nor suggest it be an obvious modification wherein at least one mixer and detector circuit, wherein both ends of said at least one mixer and detector circuit are electrically connected to said oscillation circuit unit and said feeding point of each of said at least two radiation sources respectively, wherein one end of each of said at least one mixer and detector circuit is electrically connected to said feed point of one of said at least two radiation sources, and the other end of each of said at least one mixer and detector circuit is electrically connected to said oscillation circuit unit.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2015/0236403 and 2018/0081030 are examples of the state of the art and related inventions, however, neither alone or in combination together nor with previously applied prior art teach the limitations as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WHITNEY MOORE/Primary Examiner, Art Unit 3646